    Case 3:21-cv-00237-MCR-HTC Document 1 Filed 02/11/21 Page 1 of 8




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

DONALD HARVELL,                         )
                                        )
     Plaintiff,                         )
                                        )
     v.                                 )      No. 3:21-cv-237
                                        )
EASTPOINT RECOVERY GROUP,               )
INC.,                                   )
                                        )
     Defendant.                         )

                        PLAINTIFF’S COMPLAINT

     Plaintiff, DONALD HARVELL (“Plaintiff”), through his attorney, Hormozdi

Law Firm, LLC, alleges the following against Defendant, EASTPOINT

RECOVERY GROUP, INC. (“Defendant”):

                               INTRODUCTION

  1. Count I of Plaintiff’s Complaint is based on the Fair Debt Collection Practices

     Act, 15 U.S.C. § 1692 et seq. (“FDCPA”).

  2. Count II of Plaintiff’s Complaint is based on the Florida Consumer Collection

     Practices Act, Fla. Stat. § 559.72 (“FCCPA”).

                        JURISDICTION AND VENUE

  3. This Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, 1367, and 15

     U.S.C. § 1692k (FDCPA).
                                         1
  Case 3:21-cv-00237-MCR-HTC Document 1 Filed 02/11/21 Page 2 of 8




4. Jurisdiction of this court arises pursuant to 15 U.S.C. § 1692k(d), which states

   that such actions may be brought and heard before “any appropriate United

   States district court without regard to the amount in controversy,”

5. 28 U.S.C. § 1367 grants this court supplemental jurisdiction over the state

   claims contained within.

6. Venue and personal jurisdiction in this District are proper because Defendant

   does or transacts business within this District, and a material portion of the

   events at issue occurred in this District.

                                  PARTIES

7. Plaintiff is a natural person residing in Pensacola, Escambia County, Florida.

8. Plaintiff is a consumer as that term is defined by the FDCPA and the FCCPA.

9. Plaintiff allegedly owes a debt as that term is defined by the FDCPA and the

   FCCPA.

10.Defendant is a debt collector as that term is defined by the FDCPA and the

   FCCPA.

11.Within the last year, Defendant attempted to collect a consumer debt from

   Plaintiff.

12.Defendant is a law firm collection agency located in Buffalo, Erie County,

   New York.

                                        2
  Case 3:21-cv-00237-MCR-HTC Document 1 Filed 02/11/21 Page 3 of 8




13.Defendant’s business includes, but is not limited to, collecting on unpaid,

   outstanding account balances.

14.When an unpaid, outstanding account is placed with Defendant it is assigned

   a file number.

15.The principal purpose of Defendant’s business is the collection of debts

   allegedly owed to third parties.

16.Defendant regularly collects, or attempts to collect, debts allegedly owed to

   third parties.

17.During the course of its attempts to collect debts allegedly owed to third

   parties, Defendant sends to alleged debtors bills, statements, and/or other

   correspondence, via the mail and/or electronic mail, and initiates contact with

   alleged debtors via various means of telecommunication, such as by

   telephone and facsimile.

18.Defendant acted through its agents, employees, officers, members, directors,

   heirs, successors, assigns, principals, trustees, sureties, subrogees,

   representatives, and insurers.

                       FACTUAL ALLEGATIONS

19.Defendant is attempting to collect an alleged consumer debt from Plaintiff

   originating with PayPal.

                                      3
  Case 3:21-cv-00237-MCR-HTC Document 1 Filed 02/11/21 Page 4 of 8




20.The alleged debt at issue arises from transactions for personal, family, and

   household purposes.

21.On or about July 6, 2020, Defendant began placing calls to Plaintiff on

   Plaintiff’s telephone at xxx-xxx-2427, in an attempt to collect the alleged

   debt.

22.Defendant calls Plaintiff from various Defendant’s telephone numbers.

23.On or about July 6, 2020, Plaintiff answered Defendant’s call and spoke with

   one of Defendant’s female collectors.

24.During the conversation, Defendant’s female collector threatened to take

   legal action against Plaintiff.

25.On or about July 17, 2020, Plaintiff answered Defendant’s call and spoke

   with one of Defendant’s collectors.

26.During the conversation:

      a. Defendant’s collector made repeated threats to take legal action against

           Plaintiff.

      b. Defendant’s collector demanded immediate payment from Plaintiff.

      c. Relying on Defendant’s empty threats, Plaintiff made a payment to

           Defendant in the amount of $2,005.10.

      d. Plaintiff requested for Defendant to provide him with a letter

                                      4
   Case 3:21-cv-00237-MCR-HTC Document 1 Filed 02/11/21 Page 5 of 8




           confirming the debt is satisfied in full.

 27.To date, Defendant has not taken legal action against Plaintiff.

 28.To date, Plaintiff has not received written confirmation that the debt is

    satisfied.

 29.To date, Plaintiff has not received notices required by 15 U.S.C. § 1692g.

 30.Defendant engaged in the foregoing conduct with the intent to annoy, abuse

    and/or harass Plaintiff.

                       COUNT I
DEFENDANT VIOLATED THE FAIR DEBT COLLECTION PRACTICES
                         ACT

 31.Plaintiff repeats and re-alleges paragraphs one (1) through thirty (30) of

    Plaintiff’s Complaint as the allegations in Count I of Plaintiff’s Complaint.

 32.Defendant violated the FDCPA based on the following:

       a. Defendant further violated § 1692e of the FDCPA by its use of any

           false, deceptive, or misleading representation or means in connection

           with the collection of any debt, when Defendant engaged in engaged

           in, at least, the following discrete violations of § 1692e;

       b. Defendant violated § 1692e(5) of the FDCPA by threatening to take

           action that cannot legally be taken or that is not intended to be taken,

           when Defendant threatened to take legal action against Plaintiff and

           Defendant did not intend take such action;
                                         5
      Case 3:21-cv-00237-MCR-HTC Document 1 Filed 02/11/21 Page 6 of 8




         c. Defendant violated § 1692e(10) of the FDCPA by using any false

             representation or deceptive means to collect or attempt to collect any

             debt, when Defendant refused to provide Plaintiff with a letter

             confirming the debt is satisfied;

         d. Defendant violated § 1692g(a) of the FDCPA by failing to send a

             written notice to Plaintiff pursuant to § 1692g(a) of the FDCPA;

         e. Defendant violated § 1692g(b) of the FDCPA by engaging in

             collection activities and communication during the time period

             prescribed in § 1692g(a) and (b) that overshadowed or was inconsistent

             with the disclosure of the consumer’s right to dispute the debt, when

             Defendant demanded immediate payment from Plaintiff; and

         f. Defendant violated § 1692f of the FDCPA by its use of unfair or

             unconscionable means to collect or attempt to collect any debt, when

             Defendant engaged in all of the foregoing misconduct.

      WHEREFORE, Plaintiff, DONALD HARVELL, respectfully requests

judgment be entered against Defendant, EASTPOINT RECOVERY GROUP, INC.,

for the following:

   33.Actual damages of $2,005.10 pursuant to the Fair Debt Collection Practices

      Act, 15 U.S.C. § 1692k;

                                          6
      Case 3:21-cv-00237-MCR-HTC Document 1 Filed 02/11/21 Page 7 of 8




   34.Statutory damages of $1,000.00 pursuant to the Fair Debt Collection

      Practices Act, 15 U.S.C. § 1692k;

   35.Costs and reasonable attorneys’ fees pursuant to the Fair Debt Collection

      Practices Act, 15 U.S.C. § 1692k; and

   36.Any other relief that this Honorable Court deems appropriate.

                       COUNT II
 DEFENDANT VIOLATED THE FLORIDA CONSUMER COLLECTION
                    PRACTICES ACT

   37.Plaintiff repeats and re-alleges paragraphs one (1) through thirty (30) of

      Plaintiff’s Complaint as the allegations in Count II of Plaintiff’s Complaint.

   38.Defendant violated the FCCPA based on the following:

         a. Defendant violated §559.72(7) of the FCCPA by willfully engaging in

             conduct which can reasonably be expected to abuse or harass the debtor

             or any member of his family, when Defendant made empty threats to

             take legal action against Plaintiff to coerce Plaintiff into making a

             payment to Defendant.

      WHEREFORE, Plaintiff, DONALD HARVELL, respectfully requests

judgment be entered against Defendant, EASTPOINT RECOVERY GROUP, INC.,

for the following:

   39.Actual damages of $2,005.10 pursuant to the Florida Consumer Collection

      Practices Act, Fla. Stat. § 559.77;
                                            7
     Case 3:21-cv-00237-MCR-HTC Document 1 Filed 02/11/21 Page 8 of 8




  40.Statutory damages of $1,000.00 pursuant to the Florida Consumer Collection

     Practices Act, Fla. Stat. § 559.77;

  41.Costs and reasonable attorneys’ fees pursuant to the Florida Consumer

     Collection Practices Act, Fla. Stat. § 559.77;

  42.Punitive damages and equitable relief, including enjoining Defendant from

     further violations, pursuant to Florida Consumer Collection Practices Act,

     Fla. Stat. § 559.77(2); and

  43.Any other relief that this Honorable Court deems appropriate.



                               RESPECTFULLY SUBMITTED,


DATED: February 11, 2021       By: /s/ Shireen Hormozdi      __________
                                    Shireen Hormozdi
                                    SBN: 0882461
                                    Hormozdi Law Firm, LLC
                                    1770 Indian Trail Lilburn Road, Suite 175
                                    Norcross, GA 30093
                                    Tel: 678-395-7795
                                    Fax: 866-929-2434
                                    shireen@agrusslawfirm.com
                                    shireen@norcrosslawfirm.com
                                    Attorney for Plaintiff




                                           8
